Citation Nr: 0118050	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-18 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the creation of the overpayment of Department of 
Veterans Affairs (VA) disability compensation due to removal 
of veteran's spouse was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from June 1971 to October 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision letter from the 
San Juan, Puerto Rico VA Regional Office (RO).

The Board notes that the veteran timely requested waiver of 
recovery of the overpayment in March 2000 and that the 
Committee on Waivers and Compromises (Committee) denied 
waiver in a July 2000 decision.  At the time of this 
decision, there is no documentation of record that the 
veteran has disagreed with the July 2000 waiver decision and 
thus, the issue of waiver is not before the Board.  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Absent a notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  


FINDINGS OF FACT

1.  The veteran was initially awarded disability compensation 
benefits in August 1973. 

2.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, that the 
amount of his disability compensation benefits was based on 
number of dependents and that he should notify the VA of any 
changes in marital status. 

3.  In September 1989, the veteran reported that he was 
divorced in April 1989, remarried in August 1989, and was 
living with his spouse.  The RO adjusted the veteran's VA 
compensation benefits accordingly.

4.  In December 1999, the veteran stated that he and his 
spouse were divorced and he submitted a divorce decree 
showing that they divorced in October 1989.

5.  In February 2000, the RO removed his spouse and adjusted 
his award effective November 1, 1989.  This action created an 
overpayment of $13,007.01.

6.  The VA was not solely responsible for the creation of an 
overpayment of compensation benefits by virtue of the 
veteran's failure to timely notify the RO of his October 1989 
divorce.


CONCLUSION OF LAW

The overpayment of compensation benefits in the original 
amount of $13,007.01 was not due to administrative error by 
the VA and was properly created.  38 U.S.C.A. §§ 5107(b), 
5112(b)(2), (10) (West 1991); 38 C.F.R. §§ 3.500(b)(2), 
3.501(d)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
By virtue of the Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information and evidence necessary 
to substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  The Board finds that all 
relevant facts on these issues have been properly developed 
and the duty to assist has been met.  38 C.F.R. § 3.159; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

I.  Facts

The veteran was awarded service connection for nervous 
disorder to include schizophrenic reaction in August 1973 and 
a 50 percent evaluation was assigned.  In December 1973, the 
veteran submitted a VA Form 21-686c, Declaration of Marital 
Status with a marriage certificate showing date of his 
marriage in 1972 and birth certificate for the birth of his 
first child.  In May 1974, the veteran's disability 
compensation was amended to include compensation for his 
spouse and dependent child.  In March 1981, the veteran's 
service-connected schizophrenia was assigned a 100 percent 
disability evaluation.  In May 1982, the veteran submitted a 
VA Form 21-686c, Declaration of Marital Status, showing that 
he was married and had 3 dependent children.  The veteran's 
VA compensation benefits were adjusted accordingly.  
Documentation of record shows that the veteran was advised on 
numerous occasions that his rate of compensation was based in 
part on the number of his dependents and he should advise VA 
of any change in dependency status.  

In September 1989, the veteran submitted a VA Form 21-686c 
showing the status of his dependents, a divorce decree 
revealing that he and his spouse, [redacted], divorced in April 
1989, and a marriage certificate indicating that he married 
[redacted] in August 1989 were also received.  The RO adjusted 
the veteran's benefits accordingly.  In a December 1989 award 
letter as well as several subsequent award letters, the 
veteran was advised that he was in receipt of additional 
benefits for his spouse and children, that he should notify 
VA of change in the number of dependents, and that failure to 
do so would result in an overpayment.  

VA medical records dated in 1989 and 1991 indicate that the 
veteran was divorced.  In July 1991, VA requested Social 
Security numbers of veteran's dependents.  The veteran 
submitted Social Security numbers of himself and his 
children.  At a May 1992 hearing, the veteran testified that 
he was divorced.  In an October 1992 award letter, the 
veteran was again advised that his compensation benefits 
included additional benefits for his spouse and children and 
any changes in dependency should be reported.

No additional pertinent evidence was associated with the 
claims file until a December 1, 1999 Report of Contact, when 
the RO contacted the veteran and requested his dependent 
spouse's Social Security number and that veteran advised that 
he was divorced.  Along with a VA Form 21-4138, dated in 
December 1999, reflecting his response to an RO inquiry 
letter of December 1, 1999 (which requested his dependent 
spouse's social security number), the veteran submitted a 
divorce decree revealing that he and [redacted] were divorced in 
October 1989.  In February 2000, the RO reduced the veteran's 
compensation benefits effective November 1, 1989 as a result 
of evidence of a change in his dependency.  This resulted in 
an overpayment of $13,007.01.  

The veteran contended that he advised the RO of his divorce, 
submitted a copy of this divorce decree, and informed VA of 
changes as required by law.  The veteran maintained that VA 
was at fault for not making the appropriate corrections and 
losing documents submitted.  The veteran argued that the debt 
should be liquidated due to VA clear and unmistakable error 
as set forth in 38 C.F.R. § 3.105.  Here, although the 
veteran argues clear and unmistakable error, the record does 
not contain a final decision prior to one currently contested 
by the veteran.  However, it appears that the veteran may be 
raising the issue of VA administrative error in the creation 
of the overpayment.  Thus, the Board will address the issue 
as whether the creation of the overpayment, to include 
whether there was VA administrative error, was proper.

II.  Analysis

Under applicable statutory and regulatory criteria, the 
effective date of a reduction or discontinuance of pension, 
compensation, or dependency and indemnity compensation 
benefits for a payee or dependent by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of the last payment.  38 U.S.C.A. 
§ 5112(b) (10); 38 C.F.R. § 3.500(b) (2).  The effective date 
of a reduction of pension or compensation by reason of 
marriage, annulment or divorce on or after October 1, 1982, 
or death of a dependent of a payee shall be the last day of 
the month in which such marriage, annulment, divorce or death 
occurs. 38 U.S.C.A. § 5112(b) (2) (West 1991); 38 C.F.R. § 
3.501(d) (2) (2000).

For purposes of reducing or discontinuing compensation 
benefits, a statement by a claimant/payee setting forth the 
month and year of the change of status which would result in 
a reduction or discontinuance of benefits to that person will 
be accepted to establish the change in status, in the absence 
of contradictory information.  38 C.F.R. § 3.213(a) (2000).

In addition, individuals to whom benefits are being paid are 
required to certify, when requested, that any or all of the 
eligibility factors which established entitlement to the 
benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  
The beneficiary will be advised at the time of the request 
that the certification must be furnished within 60 days from 
the date of the request and that failure to do so will result 
in the reduction or termination of benefits.  Id.

The veteran's status changed in October 1989, at which time 
he was divorced.  The effective date of a reduction or 
discontinuance of compensation by reason of divorce shall be 
the last day of the month in which such divorce occurs.  38 
U.S.C.A. § 5112(b)(2) (West 1991).  There is no dispute in 
this case that he was divorced in October 1989.  Accordingly, 
the RO properly adjusted the veteran's compensation award to 
reflect that he no longer had a dependent spouse, effective 
November 1, 1989, the first day of the month following the 
divorce.

Prior to November 1989, he was properly paid compensation 
benefits at the rate specified for a veteran with a dependent 
spouse ([redacted]) based on the information he provided to the 
RO in September 1989 on his Form 21-686c, as detailed above.
However, as reflected by evidence of record, it is clear that 
he was paid benefits to which he had no legal entitlement 
following his divorce in October 1989. Nevertheless, the 
veteran contends that the VA committed administrative error 
by failing to adjust his compensation benefits to reflect the 
change in his marital status in or about October 1989.  He 
asserts that he notified the RO of his divorce at that time 
and further, even if divorce papers were not mailed to the RO 
at that time, VA had information in the file reflecting that 
he was not married.  In support of these allegations, he 
points to some VA medical records dated in 1989 and 1991 
which in a number of places reflect that he was divorced.  
Accordingly, he believes that the VA is solely at fault with 
respect to creation of the overpayment.

Notwithstanding his contentions, the veteran continued to 
receive benefits in an amount that included compensation for 
a dependent spouse.  Upon review, there is simply no evidence 
of file that supports the veteran's contention that he 
informed the VA of his change of marital status at the time 
of his divorce from [redacted] in October 1989.  While noting the 
veteran's arguments that documentation of his marital status 
was contained in the medical records as well as testimony, 
these circumstances did not abrogate the reporting 
requirements for dependents, which is at the crux of the 
issue in this case.  Moreover, the Board notes that veteran 
was repeatedly advised during this same period that he was 
receiving benefits for a spouse and that he was required to 
report changes in dependent status.  Hence, although noting 
the above argument, the bottom line here is that the veteran 
had an obligation to notify the RO of his marital status 
change in a timely manner, and it is not shown that he 
actually did so for a number of years after the event in 
question, specifically, in December 1999 when he submitted a 
copy of his October 1989 divorce decree.  That he is knew of 
these reporting requirements is not in dispute based on the 
record which reflects that he filed a Form 21-686c on prior 
occasions in connection with his other divorce and remarriage 
as well as with the birth of his children.

In view of the foregoing, the Board finds that the creation 
of the overpayment was not attributable solely to error on 
the part of the VA.  As there is no dispute as to the amount 
of the additional benefits paid on behalf of a dependent 
spouse, and there is no dispute as to the effective date of 
the event terminating entitlement to such benefits, and the 
effective date of termination was in accordance with 
statutory and regulatory requirements, the Board finds that 
the overpayment was properly created and that its creation 
was not the result of administrative error.

Accordingly, the Board concludes that the overpayment of 
compensation benefits in the original amount of $13,007.01 
was properly created and that removal of the dependent spouse 
from the veteran's award was not administrative error.


ORDER

An overpayment of compensation benefits in the original 
amount of $13,007.01 was properly created, and the appeal is 
denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

